DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to claims filed on 12/4/2020.  Claims 1-20 have been examined.  This office action is Non-Final.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).





A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.







Claims 1-7, 9, 11-17, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-17 of U.S. Patent No. 10,911,235 in view of (“Parno,” “Nearly Practical Verifiable Computation”, IEEE, May 19, 2013-Listed IDS filed on 12/22/2017. Refer to the comparison table below for details. 
Claims 1 and 10 of the US Patent ‘235’ disclose all limitation recited in claims 1 and 11 of the instant applicant, but do not explicitly disclose “receiving a proof for a function to be evaluated from a proofer which has computed an output of the function, the proof being based on an evaluation key generated based on the function and a security parameter.” However, Parno (“Parno,” “Nearly Practical Verifiable Computation”, IEEE, May 19, 2013-Listed IDS filed on 12/22/2017) teaches “receiving a proof for a function to be evaluated from a proofer which has computed an output of the function, the proof being based on an evaluation key generated based on the function and a security parameter” (Parno: pgs. 238-239, receiving a proof for a function to be evaluated from a proofer which has computing the output function, the proof based on Ek(F) generated based on (F) and security parameter).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention to include in the  “235’ patent with the system/method of Parno, the motivation is that support of arithmetic circuits allows to implement real applications that benefit from verification (Parno: pg. 239). 






Application 17/247,221
Patent 10,911,235
1. A method for verifying information, the method comprising:

receiving a proof for a function to be evaluated from a proofer which has computed an output of the function, the proof being based on an evaluation key generated based on the function and a security parameter; and












verifying validity of the proof based on a verification key generated based on the function and the security parameter,

wherein the function is defined as a mapping between matrix groups over a finite field

and encoded into a polynomial that is described and implemented as an arithmetic circuit, and



wherein the function to be evaluated is encoded such that the polynomial is a trace of a difference between the product of left and right input matrix polynomials of all gates of the arithmetic circuit and the output matrix polynomial of all gates of the arithmetic circuit.

11. A verifier for verifying information comprising a computation device including one or more processors and access to memory which is configured to facilitate execution of the following steps:
receiving a proof for a function to be evaluated from a proofer which has computed an output of the function, the proof being based on an evaluation key generated based on the function and a security parameter; and









verifying validity of the proof based on a verification key generated based on the function and the security parameter,
wherein the function is defined as a mapping between matrix groups over a finite field and encoded into a polynomial that is described and implemented as an arithmetic circuit, and


1. A method for verifying information in a cloud computing system the method comprising: 







by one or more computation devices: generating an evaluation key and a verification key in a memory available to at least one of the one or more computation devices based on a security parameter and a function to be evaluated; computing an output of the function to be evaluated in a memory available to at least one of the one or more computation devices using an input; computing a proof for an outcome using the evaluation key in a memory available to at least one of the computation devices; and 

verifying if the proof is valid based on the verification key in a memory available to at least one of the one or more computation devices, 

wherein the function is defined as a mapping between matrix groups over a finite field and 

encoded into a polynomial in a memory available to at least one of the one or more computation devices, wherein the polynomial is described and implemented as an arithmetic circuit, and 

wherein the function to be evaluated is encoded such that the polynomial is a trace of a difference between the product of left and right input matrix polynomials of all gates of the arithmetic circuit and the output matrix polynomial of all gates of the arithmetic circuit.

10. A computing system in a cloud computing system comprising one or more computation devices communicating with each other and being operable and configured to: 



generate an evaluation key and a verification key in a memory available to at least one of the one or more computation devices based on a security parameter and a function to be evaluated by a key generator, 
compute an output of the function to be evaluated using an input in a memory available to at least one of the one or more computation devices, 
compute a proof for an outcome using the evaluation key in a memory available to at least one of the one or more computation devices, and 
verify if the proof is valid based on the verification key in a memory available to at least one of the one or more computation devices, 
wherein the function is defined as a mapping between matrix groups over a finite field and encoded into a polynomial in a memory available to at least one of the one or more computation devices, wherein the polynomial is described and implemented as an arithmetic circuit, and 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without being integrated into a practical application or significantly more.  

Claim 1, recites the limitations, “verifying validity of the proof based on a verification key generated based on the function and the security parameter“.  The limitations as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for recitation of generic components. If a claim limitation, under its broadest
reasonable interpretation, precludes the step from practically being performed in the mind. If a
claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within
the “Mental Processes” grouping of abstract idea. Accordingly, the claim recites “receiving, a proof for a function to be evaluated from a proofer which has computed an output function, the proof being based on an evaluation key generated based on the function and a security parameter” are data gathering steps without significantly more.




This judicial exception is not integrated into a practical application.  The method of the “receiving” step is recited at a high level of generality.  Accordingly, this additional elements, “wherein the function is defined as a mapping between matrix groups over a finite field and encoded into a polynomial that is described and implemented as an arithmetic circuit, wherein the function to be evaluated is encoded such that the polynomial is a trace of a difference between the product of left and right input matrix polynomials of all gates of the arithmetic circuit and the output matrix polynomial of all gates of the arithmetic circuit”, does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The additional elements in the claim amounts to no more than mere instructions to apply the exception.  Mere instructions to apply an exception cannot integrate a judicial exception into a practical application or provide an inventive concept.

Regarding claims 2-10, and 12-20 are also rejected under 35 USC 101 as being directed to non-statutory subject matter for the same reasons addressed above.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Parno et al. (“Parno,” “Nearly Practical Verifiable Computation”, IEEE, May 19, 2013-Listed IDS filed on 12/22/2017) in view of Okita (6,550,035) and further in view of Berlekamp (4,410,989).

As per claim 1, Parno discloses a method for verifying information, the method comprising: (Parno: pg. 238 Abstract and 1 Introduction, teaches verifying information by verifying the correctness);
receiving a proof for a function to be evaluated from a proofer which has computed an output of the function, the proof being based on an evaluation key generated based on the function and a security parameter (Parno: pgs. 238-239, receiving a proof for a function to be evaluated from a proofer which has computing the output function, the proof based on Ek(F) generated based on (F) and security parameter); and
verifying validity of the proof based on a verification key generated based on the
function and the security parameter (Parno: pg. 242 section 3.1 Our New VC Protocol, verifying the proof, teaches verification of the proof using the public verification key VK(f)).

Parno does not explicitly teach wherein the function is defined as a mapping between matrix groups over a finite field and encoded into a polynomial that is described and implemented as an arithmetic circuit.
Okita discloses the function is defined as a mapping between matrix groups over a finite field and encoded into a polynomial that is described and implemented as an arithmetic circuit (Okita: col. 4, lines 16-34, 55-67, col. 5, lines 1-65, col. 10, lines 11-19, function is defined as mapping between matrix groups over a Galois field (i.e. finite field) and encoded into a polynomial that is implemented in an arithmetic circuit).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Okita with the method/system of Parno to include the function is defined as a mapping between matrix groups over a finite field and encoded into a polynomial that is described and implemented as an arithmetic circuit. One would have been motivated to use Reed-Solomon codes (RS codes) that has a very high degree of design flexibility pertaining to the method of encoding of polynomials (Okita: col. 1, lines 22-26). 
Parno nor Okita explicitly teach wherein the function to be evaluated is encoded such that the polynomial is a trace of a difference between the product of left and right input matrix polynomials of all gates of the arithmetic circuit and the output matrix polynomial of all gates of the arithmetic circuit.



Berlekamp discloses wherein the function to be evaluated is encoded such that the polynomial is a trace of a difference between the product of left and right input matrix polynomials of all gates of the arithmetic circuit and the output matrix polynomial of all gates of the arithmetic circuit (Berlekamp: col. 2, lines 65-68, col. 3, lines 1-67, col. 4, lines 1-18, co. 10, lines 1-50, in col 10 shows, polynomial is Tr of a difference between left and right input matrix polynomials).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Berlekamp with the method/system of Parno and Okita to include wherein the function to be evaluated is encoded such that the polynomial is a trace of a difference between the product of left and right input matrix polynomials of all gates of the arithmetic circuit and the output matrix polynomial of all gates of the arithmetic circuit. One would have been motivated to use a bit serial encoder as a single equivalent computation circuit will develop the desired product over an interval of m separate time periods (Berlekamp: col. 3, lines 19-22).  

As per claim 2, Parno, Okita, and Berlekamp discloses the method according to claim 1.
Parno further discloses wherein the function to be evaluated is encoded such that a target polynomial is generated belonging to the finite field over the input which always divides the polynomial (Parno: pg. 240 Section 2.2 Quadratic Programs and Section 2.2.1 Arithmetic Circuits and QAPs, more specifically see Definition 2, Function is F to be evaluated is encoded such that a target polynomial is generated belonging over finite fields (i.e. field F) over the input which always divides the polynomial, divisibility check that divides the polynomial).

As per claim 3, Parno, Okita, and Berlekamp discloses the method according to claim 2.
Parno further discloses wherein the input and output matrix polynomials are randomly shifted by adding a product of the target polynomial with a random number to the input and output matrix polynomials (Parno: pg. 240, input and output matrix polynomials (i.e. V, W, Y) are randomly shifted by adding a product of the target polynomial (i.e. See formula on pg. 240, starting with t(x)=… with random number (i.e. r(g)).

As per claim 4, Parno, Okita, and Berlekamp discloses the method according to claim 3.  
Parno further discloses wherein the proof has been computed using the randomly shifted input and output matrix polynomials dependent from the random number (Parno: pg. 240, randomly shifted input and output matrix polynomial by encoded the left input and right input gate).

As per claim 5, Parno, Okita, and Berlekamp discloses the method according to claim 3.   
Parno further discloses wherein verifying the validity of the proof includes checking whether the target polynomial divides the randomly shifted input and output matrix polynomials (Parno: pg. 242, divisibility check for the QAP using elements from the VK(f) (verification key, proof)).





As per claim 6, Parno, Okita, and Berlekamp discloses the method according to claim 3.
Parno further discloses verifying the validity of the proof includes checking linear combinations computed over the randomly shifted input and output matrix polynomials to determine whether the linear combinations are in corresponding spans (Parno: pg. 242, check that the linear combination computed over V, W, and Y (i.e. input and output matrix polynomials are checked if there are in the appropriate spans)).

As per claim 7, Parno, Okita, and Berlekamp discloses the method according to claim 1. 
Parno further discloses wherein the function has been computed using a second polynomial, a private input and random information which was used for generating the evaluation key and the verification key (Parno: pg. 240-241, function has been computed using W (i.e. second polynomial)).

As per claim 8, Parno, Okita, and Berlekamp discloses the method according to claim 7. 
Parno further discloses wherein the proofer and a verifier which verifies the validity of the proof are computation devices in a cloud computing environment (Parno: pg. 238 Abstract and I Introduction, teaches that this can be outsourced to a cloud).

As per claim 9, Parno, Okita, and Berlekamp discloses the method according to claim 1. 
Parno further discloses wherein verifying the validity of the proof includes checking whether the arithmetic circuit has a correct structure (Parno: See pg. 240, Sections Quadratic Programs and 2.2.1 Arithmetic Circuits and QAPs).

As per claim 10, Parno, Okita, and Berlekamp discloses the method according to claim 1.  Parno further discloses wherein the evaluation key and the verification key are generated by a verifier that verifies the validity of the proof (Parno: pg. 238-239, Ek (i.e. evaluation key), and Vk (i.e. verification key) are generated by a verifier).

As per claims 11-20, rejected under similar basis as claims 1-10 respectively.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENISE E JACKSON whose telephone number is (571)272-3791. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JJ/
11/30/2022
AU 2439

/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439